SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,646,109 0.0869 0.0869 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the company Exerc options 17 136,325 3.10248 422,945.59 Total Buy Shares Common Itaú Corretora Sell 11 1,000 15.98 15,980.00 Shares Common Itaú Corretora Sell 12 30 15.87 476.10 Shares Common Itaú Corretora Sell 12 18,300 15.88 290,604.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,763,104 0.0877 0.0877 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,263,813,468 71.7691 71.7691 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Brasil Plural Buy 01 95,100 15.96 1,517,796.00 Shares Common Brasil Plural Buy 01 2,300 15.97 36,731.00 Shares Common Brasil Plural Buy 01 7,000 15.98 111,860.00 Shares Common Brasil Plural Buy 01 10,500 15.99 167,895.00 Shares Common Brasil Plural Buy 01 10,700 16.00 171,200.00 Shares Common Brasil Plural Buy 01 7,600 16.01 121,676.00 Shares Common Brasil Plural Buy 01 10,700 16.02 171,414.00 Shares Common Brasil Plural Buy 01 18,700 16.03 299,761.00 Shares Common Brasil Plural Buy 01 11,200 16.04 179,648.00 Shares Common Brasil Plural Buy 01 24,300 16.05 390,015.00 Shares Common Brasil Plural Buy 01 42,800 16.06 687,368.00 Shares Common Brasil Plural Buy 01 21,000 16.07 337,470.00 Shares Common Brasil Plural Buy 01 9,200 16.08 147,936.00 Shares Common Brasil Plural Buy 01 9,600 16.09 154,464.00 Shares Common Brasil Plural Buy 01 9,300 16.10 149,730.00 Shares Common Brasil Plural Buy 01 1,200 16.11 19,332.00 Shares Common Brasil Plural Buy 01 5,400 16.12 87,048.00 Shares Common Brasil Plural Buy 01 8,800 16.13 141,944.00 Shares Common Brasil Plural Buy 01 8,400 16.14 135,576.00 Shares Common Brasil Plural Buy 01 2,500 16.15 40,375.00 Shares Common Brasil Plural Buy 01 2,800 16.16 45,248.00 Shares Common Brasil Plural Buy 01 1,800 16.17 29,106.00 Shares Common Brasil Plural Buy 01 600 16.18 9,708.00 Shares Common Brasil Plural Buy 01 2,900 16.19 46,951.00 Shares Common Brasil Plural Buy 01 5,300 16.20 85,860.00 Shares Common Brasil Plural Buy 01 15,700 16.21 254,497.00 Shares Common Brasil Plural Buy 01 11,800 16.22 191,396.00 Shares Common Brasil Plural Buy 01 11,900 16.23 193,137.00 Shares Common Brasil Plural Buy 01 7,600 16.24 123,424.00 Shares Common Brasil Plural Buy 01 6,600 16.25 107,250.00 Shares Common Brasil Plural Buy 01 10,300 16.26 167,478.00 Shares Common Brasil Plural Buy 01 17,400 16.27 283,098.00 Shares Common Brasil Plural Buy 01 13,500 16.28 219,780.00 Shares Common Brasil Plural Buy 01 4,200 16.29 68,418.00 Shares Common Brasil Plural Buy 01 6,600 16.30 107,580.00 Shares Common Brasil Plural Buy 01 9,000 16.31 146,790.00 Shares Common Brasil Plural Buy 01 6,600 16.32 107,712.00 Shares Common Brasil Plural Buy 01 8,600 16.33 140,438.00 Shares Common Brasil Plural Buy 01 1,200 16.34 19,608.00 Shares Common Brasil Plural Buy 01 16,100 16.35 263,235.00 Shares Common Brasil Plural Buy 02 1,200 15.85 19,020.00 Shares Common Brasil Plural Buy 02 13,900 15.86 220,454.00 Shares Common Brasil Plural Buy 02 21,600 15.87 342,792.00 Shares Common Brasil Plural Buy 02 63,000 15.88 1,000,440.00 Shares Common Brasil Plural Buy 02 29,700 15.89 471,933.00 Shares Common Brasil Plural Buy 02 47,000 15.90 747,300.00 Shares Common Brasil Plural Buy 02 31,600 15.91 502,756.00 Shares Common Brasil Plural Buy 02 21,900 15.92 348,648.00 Shares Common Brasil Plural Buy 02 79,300 15.93 1,263,249.00 Shares Common Brasil Plural Buy 02 16,600 15.94 264,604.00 Shares Common Brasil Plural Buy 02 6,800 15.95 108,460.00 Shares Common Brasil Plural Buy 02 28,700 15.96 458,052.00 Shares Common Brasil Plural Buy 03 400 16.00 6,400.00 Shares Common Brasil Plural Buy 03 200 16.05 3,210.00 Shares Common Brasil Plural Buy 03 400 16.12 6,448.00 Shares Common Itaú Corretora Buy 05 34,300 16.00 548,800.00 Shares Common Itaú Corretora Buy 05 8,000 16.02 128,160.00 Shares Common Itaú Corretora Buy 05 9,900 16.03 158,697.00 Shares Common Itaú Corretora Buy 05 35,200 16.04 564,608.00 Shares Common Itaú Corretora Buy 05 81,800 16.05 1,312,890.00 Shares Common Itaú Corretora Buy 05 13,400 16.06 215,204.00 Shares Common Itaú Corretora Buy 05 117,400 16.07 1,886,618.00 Shares Common Itaú Corretora Buy 08 1,200 15.77 18,924.00 Shares Common Itaú Corretora Buy 08 1,600 15.78 25,248.00 Shares Common Itaú Corretora Buy 08 2,300 15.79 36,317.00 Shares Common Itaú Corretora Buy 08 44,900 15.80 709,420.00 Shares Common Itaú Corretora Buy 08 4,000 15.82 63,280.00 Shares Common Itaú Corretora Buy 08 10,400 15.83 164,632.00 Shares Common Itaú Corretora Buy 08 17,000 15.84 269,280.00 Shares Common Itaú Corretora Buy 08 68,600 15.85 1,087,310.00 Shares Common Itaú Corretora Buy 08 1,400 15.88 22,232.00 Shares Common Itaú Corretora Buy 08 9,700 15.89 154,133.00 Shares Common Itaú Corretora Buy 08 88,900 15.90 1,413,510.00 Shares Common Itaú Corretora Buy 08 2,100 15.94 33,474.00 Shares Common Itaú Corretora Buy 08 47,900 15.95 764,005.00 Shares Common Itaú Corretora Buy 08 2,000 15.97 31,940.00 Shares Common Itaú Corretora Buy 08 1,900 15.98 30,362.00 Shares Common Itaú Corretora Buy 08 46,100 16.00 737,600.00 Shares Common Itaú Corretora Buy 08 16,600 16.02 265,932.00 Shares Common Itaú Corretora Buy 08 33,400 16.03 535,402.00 Shares Common Itaú Corretora Buy 08 2,500 16.04 40,100.00 Shares Common Itaú Corretora Buy 08 48,300 16.05 775,215.00 Shares Common Itaú Corretora Buy 08 3,900 16.06 62,634.00 Shares Common Itaú Corretora Buy 08 3,500 16.07 56,245.00 Shares Common Itaú Corretora Buy 08 6,800 16.08 109,344.00 Shares Common Itaú Corretora Buy 08 10,100 16.09 162,509.00 Shares Common Itaú Corretora Buy 08 24,900 16.10 400,890.00 Shares Common Itaú Corretora Buy 09 1,200 15.60 18,720.00 Shares Common Itaú Corretora Buy 09 600 15.61 9,366.00 Shares Common Itaú Corretora Buy 09 5,600 15.62 87,472.00 Shares Common Itaú Corretora Buy 09 6,700 15.63 104,721.00 Shares Common Itaú Corretora Buy 09 24,000 15.64 375,360.00 Shares Common Itaú Corretora Buy 09 81,800 15.65 1,280,170.00 Shares Common Itaú Corretora Buy 09 20,400 15.66 319,464.00 Shares Common Itaú Corretora Buy 09 36,100 15.67 565,687.00 Shares Common Itaú Corretora Buy 09 7,000 15.68 109,760.00 Shares Common Itaú Corretora Buy 09 69,400 15.69 1,088,886.00 Shares Common Itaú Corretora Buy 09 86,400 15.70 1,356,480.00 Shares Common Itaú Corretora Buy 10 1,900 15.55 29,545.00 Shares Common Itaú Corretora Buy 10 2,700 15.56 42,012.00 Shares Common Itaú Corretora Buy 10 5,000 15.57 77,850.00 Shares Common Itaú Corretora Buy 10 5,100 15.58 79,458.00 Shares Common Itaú Corretora Buy 10 4,400 15.59 68,596.00 Shares Common Itaú Corretora Buy 10 10,700 15.60 166,920.00 Shares Common Itaú Corretora Buy 10 400 15.61 6,244.00 Shares Common Itaú Corretora Buy 10 1,100 15.62 17,182.00 Shares Common Itaú Corretora Buy 10 1,300 15.63 20,319.00 Shares Common Itaú Corretora Buy 10 2,800 15.64 43,792.00 Shares Common Itaú Corretora Buy 10 32,200 15.65 503,930.00 Shares Common Bradesco Buy 12 1,200 15.85 19,020.00 Shares Common Bradesco Buy 12 10,000 15.87 158,700.00 Shares Common Bradesco Buy 12 4,300 15.89 63,327.00 Shares Common Bradesco Buy 12 172,500 15.90 2,742,750.00 Shares Common Itaú Corretora Buy 17 13,600 15.92 216,512.00 Shares Common Itaú Corretora Buy 17 58,000 15.93 923,940.00 Shares Common Itaú Corretora Buy 17 3,800 15.94 60,572.00 Shares Common Itaú Corretora Buy 17 82,600 15.95 1,317,470.00 Shares Common Itaú Corretora Buy 17 9,900 16.00 158,400.00 Shares Common Itaú Corretora Buy 18 1,900 15.92 30,248.00 Shares Common Itaú Corretora Buy 22 1,200 16.19 19,428.00 Shares Common Itaú Corretora Buy 22 8,500 16.20 137,700.00 Shares Common Itaú Corretora Buy 22 4,800 16.21 77,808.00 Shares Common Itaú Corretora Buy 22 1,500 16.23 24,345.00 Shares Common Itaú Corretora Buy 22 17,500 16.24 284,200.00 Shares Common Itaú Corretora Buy 22 21,200 16.25 344,500.00 Shares Common Itaú Corretora Buy 22 14,700 16.26 239,022.00 Shares Common Itaú Corretora Buy 22 17,200 16.27 279,844.00 Shares Common Itaú Corretora Buy 22 15,600 16.28 253,968.00 Shares Common Itaú Corretora Buy 22 24,800 16.29 403,992.00 Shares Common Itaú Corretora Buy 22 102,500 16.30 1,670,750.00 Shares Common Itaú Corretora Buy 22 20,700 16.37 338,859.00 Shares Common Itaú Corretora Buy 22 3,200 16.38 52,416.00 Shares Common Itaú Corretora Buy 22 3,000 16.39 49,170.00 Shares Common Itaú Corretora Buy 23 1,100 16.19 17,809.00 Shares Common Itaú Corretora Buy 23 11,600 16.20 187,920.00 Shares Common Itaú Corretora Buy 23 28,900 16.21 468,469.00 Shares Common Itaú Corretora Buy 23 32,500 16.22 527,150.00 Shares Common Itaú Corretora Buy 23 14,000 16.23 227,220.00 Shares Common Itaú Corretora Buy 23 16,600 16.24 269,584.00 Shares Common Itaú Corretora Buy 23 28,000 16.25 455,000.00 Shares Common Itaú Corretora Buy 23 13,900 16.26 226,014.00 Shares Common Itaú Corretora Buy 23 2,400 16.29 39,096.00 Shares Common Itaú Corretora Buy 23 1,500 16.30 24,450.00 Shares Common Itaú Corretora Buy 23 1,400 16.32 22,848.00 Shares Common Itaú Corretora Buy 23 6,400 16.33 104,512.00 Shares Common Itaú Corretora Buy 23 12,300 16.34 200,982.00 Shares Common Itaú Corretora Buy 23 26,000 16.35 425,100.00 Shares Common Itaú Corretora Buy 23 3,400 16.39 55,726.00 Shares Common Itaú Corretora Buy 24 700 16.18 11,326.00 Shares Common Itaú Corretora Buy 24 3,700 16.19 59,903.00 Shares Common Itaú Corretora Buy 24 22,900 16.20 370,980.00 Shares Common Itaú Corretora Buy 24 1,800 16.22 29,196.00 Shares Common Itaú Corretora Buy 24 6,100 16.23 99,003.00 Shares Common Itaú Corretora Buy 24 4,100 16.24 66,584.00 Shares Common Itaú Corretora Buy 24 8,300 16.25 134,875.00 Shares Common Itaú Corretora Buy 24 500 16.26 8,130.00 Shares Common Itaú Corretora Buy 24 200 16.27 3,254.00 Shares Common Itaú Corretora Buy 24 2,600 16.28 42,328.00 Shares Common Itaú Corretora Buy 24 4,600 16.29 74,934,.00 Shares Common Itaú Corretora Buy 24 14,500 16.30 236,350.00 Shares Common Itaú Corretora Buy 24 1,300 16.31 21,203.00 Shares Common Itaú Corretora Buy 24 1,300 16.32 21,216.00 Shares Common Itaú Corretora Buy 24 1,200 16.33 19,596.00 Shares Common Itaú Corretora Buy 24 1,400 16.34 22,876.00 Shares Common Itaú Corretora Buy 24 100 16.35 1,635.00 Shares Common Itaú Corretora Buy 24 1,200 16.36 19,632.00 Shares Common Itaú Corretora Buy 24 600 16.37 9,822.00 Shares Common Itaú Corretora Buy 24 200 16.39 3,278.00 Shares Common Itaú Corretora Buy 24 700 16.40 11,480.00 Shares Common Itaú Corretora Buy 25 1,700 16.17 27,489.00 Shares Common Itaú Corretora Buy 25 7,900 16.18 127,822.00 Shares Common Itaú Corretora Buy 25 16,000 16.19 259,040.00 Shares Common Itaú Corretora Buy 25 24,300 16.20 393,660.00 Shares Common Itaú Corretora Buy 25 33,900 16.21 549,519.00 Shares Common Itaú Corretora Buy 25 20,300 16.22 329,266.00 Shares Common Itaú Corretora Buy 25 23,700 16.23 384,651.00 Shares Common Itaú Corretora Buy 25 11,300 16.24 183,512.00 Shares Common Itaú Corretora Buy 25 24,900 16.25 404,625.00 Shares Common Itaú Corretora Buy 25 3,400 16.26 55,284.00 Shares Common Itaú Corretora Buy 25 4,300 16.27 69,961.00 Shares Common Itaú Corretora Buy 25 6,900 16.28 112,332.00 Shares Common Itaú Corretora Buy 25 13,400 16.29 218,286.00 Shares Common Itaú Corretora Buy 25 45,200 16.30 736,760.00 Shares Common Itaú Corretora Buy 25 10,400 16.31 169,624.00 Shares Common Itaú Corretora Buy 25 10,200 16.32 166,464.00 Shares Common Itaú Corretora Buy 25 14,700 16.33 240,051.00 Shares Common Itaú Corretora Buy 25 15,800 16.34 258,172.00 Shares Common Itaú Corretora Buy 25 49,000 16.35 801,150.00 Shares Common Itaú Corretora Buy 25 78,000 16.36 1,276,080.00 Shares Common Itaú Corretora Buy 25 11,300 16.37 184,981.00 Shares Common Itaú Corretora Buy 25 14,900 16.38 244,062.00 Shares Common Itaú Corretora Buy 25 24,400 16.39 399,916.00 Shares Common Itaú Corretora Buy 25 34,100 16.40 559,240.00 Shares Common Itaú Corretora Buy 26 15,100 16.25 245,375.00 Shares Common Itaú Corretora Buy 26 16,400 16.26 266,664.00 Shares Common Itaú Corretora Buy 26 4,800 16.27 78,096.00 Shares Common Itaú Corretora Buy 26 12,200 16.28 198,616.00 Shares Common Itaú Corretora Buy 26 23,700 16.29 386,073.00 Shares Common Itaú Corretora Buy 26 36,200 16.30 590,060.00 Shares Common Itaú Corretora Buy 26 600 16.31 9,786.00 Shares Common Itaú Corretora Buy 26 5,900 16.32 96,288.00 Shares Common Itaú Corretora Buy 26 13,500 16.33 220,455.00 Shares Common Itaú Corretora Buy 26 19,400 16.34 316,996.00 Shares Common Itaú Corretora Buy 26 20,500 16.35 335,175.00 Shares Common Itaú Corretora Buy 26 4,100 16.36 67,076.00 Shares Common Itaú Corretora Buy 26 2,400 16.37 39,288.00 Shares Common Itaú Corretora Buy 26 4,400 16.38 72,072.00 Shares Common Itaú Corretora Buy 26 13,000 16.39 213,070.00 Shares Common Itaú Corretora Buy 26 63,100 16.40 1,034,840.00 Shares Common Itaú Corretora Buy 26 15,200 16.41 249,432.00 Shares Common Itaú Corretora Buy 26 7,300 16.42 119,866.00 Shares Common Itaú Corretora Buy 26 9,600 16.43 157,728.00 Shares Common Itaú Corretora Buy 26 15,300 16.44 251,532.00 Shares Common Itaú Corretora Buy 26 30,400 16.45 500,080.00 Shares Common Itaú Corretora Buy 26 22,100 16.46 363,766.00 Shares Common Itaú Corretora Buy 26 38,700 16.47 637,389.00 Shares Common Itaú Corretora Buy 26 12,100 16.48 199,408.00 Shares Common Itaú Corretora Buy 26 12,800 16.49 211,072.00 Shares Common Itaú Corretora Buy 26 31,200 16.50 514,800.00 Shares Common Itaú Corretora Buy 29 2,300 15.83 36,409.00 Shares Common Itaú Corretora Buy 29 4,200 15.84 66,528.00 Shares Common Itaú Corretora Buy 29 7,200 15.85 114,120.00 Shares Common Itaú Corretora Buy 29 1,800 15.86 28,548.00 Shares Common Itaú Corretora Buy 29 3,400 15.87 53,958.00 Shares Common Itaú Corretora Buy 29 5,500 15.88 87,340.00 Shares Common Itaú Corretora Buy 29 6,400 15.89 101,696.00 Shares Common Itaú Corretora Buy 29 15,800 15.90 251,220.00 Shares Common Itaú Corretora Buy 29 1,300 15.91 20,683.00 Shares Common Itaú Corretora Buy 29 1,200 15.92 19,104.00 Shares Common Itaú Corretora Buy 29 300 15.93 4,779.00 Shares Common Itaú Corretora Buy 29 1,400 15.94 22,316.00 Shares Common Itaú Corretora Buy 29 14,900 15.95 237,655.00 Shares Common Itaú Corretora Buy 29 400 15.96 6,384.00 Shares Common Itaú Corretora Buy 29 3,900 15.97 62,283.00 Shares Common Itaú Corretora Buy 29 7,000 15.98 111,860.00 Shares Common Itaú Corretora Buy 29 25,600 15.99 409,344.00 Shares Common Itaú Corretora Buy 29 84,500 16.00 1,352,000.00 Shares Common Itaú Corretora Buy 29 5,300 16.01 84,853.00 Shares Common Itaú Corretora Buy 29 7,100 16.02 113,472.00 Shares Common Itaú Corretora Buy 29 1,100 16.03 17,633.00 Shares Common Itaú Corretora Buy 29 3,100 16.04 49,724.00 Shares Common Itaú Corretora Buy 29 2,900 16.05 46,545.00 Shares Common Itaú Corretora Buy 29 2,800 16.06 44,968.00 Shares Common Itaú Corretora Buy 29 2,400 16.07 38,568.00 Shares Common Itaú Corretora Buy 29 2,500 16.08 40,200.00 Shares Common Itaú Corretora Buy 29 300 16.09 4,827.00 Shares Common Itaú Corretora Buy 29 1,800 16.10 28,980.00 Shares Common Itaú Corretora Buy 29 300 16.11 4,833.00 Shares Common Itaú Corretora Buy 29 800 16.14 12,912.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,267,919,068 71.7724 71.7724 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 10, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
